Citation Nr: 1739491	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety of the reduction in Department of Veterans Affairs (VA) disability compensation benefits to the 10 percent rate from February [redacted], 2011, to March [redacted], 2011.

2.  Entitlement to a disability rating in excess of 30 percent for multiple sclerosis.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michelle D. Powers, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from May 1993 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The issue of the propriety of the reduction was remanded in December 2013 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that during the pendency of this appeal, the Veteran has changed his accredited representative.  His current representative is noted on the first page of this decision.  

The issues of an increased rating for multiple sclerosis and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's confinement between February [redacted], 2011, to March [redacted], 2011 was not pursuant to a felony conviction.  



CONCLUSION OF LAW

For the period between February [redacted], 2011, to March [redacted], 2011, restoration of the Veteran's VA compensation of 30 percent is warranted.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Additionally, given the outcome of this Board decision, any failure in VA's duties to notify and/or assist amount to no more than harmless error.  

The Veteran contests the reduction in his VA compensation benefits for the period from February [redacted], 2011, to March [redacted], 2011 due to his incarceration for a felony conviction during that period.  He contends that during the period in question, he was incarcerated pending trial, and thus reduction in his benefits was not proper.  Review of the record indicates that during the period in question, the Veteran had been granted a 30 percent disability rating for the sole service-connected disability of multiple sclerosis.  

Generally, any person who is incarcerated in a federal, state, or local penal institution in excess of 60 days for a conviction of a felony committed after October 7, 1980, and is rated 20 percent or more, shall not be paid compensation, or dependency and indemnity compensation, in excess of the amount specified in 38 U.S.C.A. § 1114(a), beginning on the 61st day of incarceration.  A person whose benefits are subject to this reduction shall be informed of the rights of the person's dependence to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  38 U.S.C.A. § 5313(a), (c), (d) (West 2014): 38 C.F.R. § 3.665(a) (2016).  

A felony is any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665(b).  A person who is incarcerated in a federal, state or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a). 

VA will inform a person whose benefits are subject to this reduction of the rights of his dependents to an apportionment while he is incarcerated, and the conditions under which payments to him may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  No award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h). 

38 C.F.R. § 3.665(a) applies to (1) a person serving a period of incarceration for conviction of a felony committed after October 7, 1980; (2) a person serving a period of incarceration after September 30, 1980 (regardless of when the felony was committed) when the following conditions are met: (i) he was incarcerated on October 1, 1980; and (ii) an award of compensation was approved after September 30, 1980; and (3) a veteran who, on October 7, 1980, was incarcerated in a Federal, State, or local penal institution for a felony committed before that date, and who remains so incarcerated for a conviction of that felony as of December 27, 2001.  38 C.F.R. § 3.665(c). 

In the case of a veteran with a service-connected disability rated at 20 percent or more (as in the instant case), the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a) , which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665 (d).

In VAOPGCPREC 5-2006, VA's General Counsel held that 38 U.S.C.A. § 5313 limits the payment of compensation to any person who is incarcerated in a federal, state, or local penal institution for a period greater than 60 days for conviction of a felony.  Incarceration in a correctional facility owned and operated by a private corporation pursuant to a contract with a state department of corrections responsible within a state for the incarceration of convicted felons is incarceration in a state penal institution within the meaning of 38 U.S.C.A. § 5313.

Upon review of the record, the Veteran was originally arrested and indicted on two felony charges, according to documents obtained from the Court of General Sessions, Lexington County, South Carolina.  These charges were two separate counts of committing or attempting to commit a lewd act upon a child.  

The Veteran, through his attorney, argues that his VA benefits were unlawfully reduced to 10 percent effective February [redacted], 2011, through March [redacted], 2011.  The Veteran's attorney conceded that the Veteran was accused of two felony counts of committing or attempting to commit a lewd act upon a child.  She observed that the Veteran was found guilty of one count but sentenced to time served due to the time he spent awaiting trial.  She further noted that he was found not guilty by reason of insanity on another count and was ordered to receive treatment in a state psychiatric care facility.  

The attorney has further argued that although the Veteran was incarcerated, his entire stay in jail qualified as pre-trail confinement, and he was not incarcerated as a result of a "conviction".  She notes that after conviction, he was sentenced to time served, so for that conviction he was not "incarcerated".  At no time were both of the necessary elements for cessation or reduction of benefits combined.  She has further argued that the time in the state hospital for the not guilty by reason of insanity plea also does not satisfy the requirements of the law for cessation or reduction in benefits.  

To the extent the Veteran argues that he is entitled to payment of his full compensation until after he was convicted of a felony, the Board agrees.  Statutes, regulations, and case law are clear that it is 61 or more days of incarceration following conviction, not arrest, which triggers the reduction.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665; see Dixon v. Nicholson, 20 Vet. App. 544 (2006).  According to a May 2011 statement from A.W.H., M.D., the staff psychiatrist for the state psychiatric care facility, while the Veteran remained confined in a correctional facility until March 1, 2011, this was only due to administrative delay until he could be transferred to a state medical facility.  Thus, the Veteran's confinement during the period in question, February [redacted], 2011, to March [redacted], 2011, was not due to his felony conviction.  

A review of the sentencing sheet with regard to the December 2010 court actions reveals that to the charge of sex/lewd act, committing or attempting lewd act upon child under 16 (date of birth: June 4, 1996) the box "pleads" was checked with a notation of "but mentally ill" being handwritten in.  The Veteran appears to have been committed to the State Department of Corrections for a period of 34 months (time served) and probation for five years.  There is also an indication that the Veteran's probation was to begin upon release from hospitalization and that he was to have no contact with the victim or the victim's mother.  At the time this claim was initially presented to the Board in December 2013, there is no indication of the disposition of the second charge; thus, the appeal was remanded to clarify this question.  

The RO again contacted the Court of General Sessions, Lexington County, South Carolina, and in May 2017, obtained additional court records.  Specifically, the documents obtained by VA indicate that in December 2010, the Veteran was found not guilty by reason of insanity regarding the second charges of lewd conduct, and the indictment was dismissed.  As such, a felony conviction did not result from this charge.  

In conclusion, the evidence indicates that while the Veteran was in fact convicted of a felony, his confinement for the period between February [redacted], 2011, to March [redacted], 2011 was not pursuant to this charge, but rather was due to pending transfer to a state psychiatric care facility.  As such, restoration of VA disability benefits to the 30 percent rate originally granted the Veteran is warranted.  




ORDER

Restoration of VA disability compensation benefits to 30 percent from February [redacted], 2011, to March [redacted], 2011 is granted.


REMAND

Increased rating and TDIU

The Veteran seeks a disability rating in excess of 30 percent for his service-connected multiple sclerosis, as well as a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Review of the record indicates the Veteran has been an inpatient at a state mental health facility in South Carolina from 2011 to at least 2016, if not later, as his release date is unclear within the record.  VA has a duty to assist a claimant in obtaining federal, state, and private treatment records pertinent to a pending claim.  See 38 U.S.C.A. § 5103A.  As these records have yet to be requested, remand is required in order that they be obtained.  

Next, the Board notes that upon receipt of the Veteran's increased rating claim, the RO attempted on several occasions to schedule him for a VA neurological examination to assess his multiple sclerosis.  He apparently did not appear for June 2016, November 2016, and December 2016 VA examinations.  Review of the record, however, indicates that during this period, he remained an inpatient at a state psychiatric care facility, as noted above.  As such, his ability to travel and report for VA examination was apparently limited.  Nevertheless, the Veteran was able to report for a VA psychiatric examination in November 2016, scheduled for the same day as his VA neurological examination, suggesting both an ability and a willingness to report for examination.  Thus, another VA examination should be afforded him, if possible.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.  

Finally, regarding the Veteran's pending TDIU claim, adjudication of this claim must also be deferred, as this issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations, request all treatment records not already obtained from the South Carolina state psychiatric care facility at which he received treatment from 2011 to the present.  Any negative reply must be documented for the record.  

2.  Schedule the Veteran for a VA neurological examination for evaluation of his service-connected multiple sclerosis.  If the Veteran remains confined to a state psychiatric care facility, the AOJ should make reasonable efforts to have the Veteran examined at a VA facility or, if possible, at the state facility at which he remains an inpatient.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate studies and tests, as determined by the examiner, should be performed.  The examiner is asked to identify all neurological, musculoskeletal, or other impairment resulting from the Veteran's multiple sclerosis, and must address the severity of the same.  A complete rationale for all opinions must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


